department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc te_ge eoeg eo2 tl-n-114-00 uilc internal_revenue_service national_office service_center advice memorandum for area_counsel cc te_ge pccm pacific coast and central mountain area tax exempt and government entities from assistant chief_counsel cc te_ge eoeg exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the submission processing center ospc function of the ogden service_center issue whether a service_center that converts a form_990 return of organization exempt from income_tax filed by a sec_501 organization that has not filed for recognition of tax-exempt status and is not required to file form_1023 application_for recognition of exemption under sec_501 or form_1024 application_for recognition of exemption under sec_501 to a form_1120 u s_corporation income_tax return can proceed without an examination to issue a statutory_notice_of_deficiency if the organization refuses to sign the return conclusion if service_center converts a form_990 filed by a sec_501 organization that has not filed and is not required to file for recognition of tax-exempt status to a form_1120 the service cannot proceed without an examination to issue a statutory_notice_of_deficiency if the organization refuses to sign the return in addition we question whether treatment of these returns as unpostable form 990s by the service_center is appropriate tl-n-114-00 facts the ogden service_center has a recurring problem with organizations that file form_990 return of organization exempt from income_tax but have not filed form_1023 application_for recognition of exemption under sec_501 or form_1024 application_for recognition of exemption under sec_501 these returns are unpostable because these organizations have not filed for recognition of exempt status and therefore the organizations are not included on the master_file the service_center proposes to solve this problem by substituting form_1120 u s_corporation income_tax return for the form_990 based on the assumption that these organizations are not tax exempt because they have filed neither form_1023 nor form_1024 law and analysis organizations described in sec_501 are generally required by sec_508 to apply for recognition of their tax-exempt status by using form_1023 certain sec_501 organizations are not required by sec_508 and sec_1_508-1 to seek recognition of tax-exempt status but may elect to do so the organizations exempt from this filing requirement include churches their integrated_auxiliaries and conventions and associations of churches organizations that are not private_foundations and have gross_receipts not normally exceeding dollar_figure subordinate organizations other than private_foundations to another tax-exempt_organization that are covered by a group_exemption_letter and for certain purposes only sec_4947 trusts which were organized before date sec_501 organizations described in paragraphs other than sec_501 generally are not required to notify the service that they are seeking tax- exempt status however sec_505 and sec_1_505_c_-1t require that sec_501 voluntary employees’ beneficiary associations and sec_501 trusts forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits must apply to the service for recognition of their tax-exempt status using form_1024 because sec_501 organizations other than those described in sec_501 sec_501 and sec_501 are not required to obtain recognition from the service of their tax-exempt status these organizations qualify for exemption if they meet the requirements of the internal_revenue_code nevertheless most of these organizations may voluntarily file form_1024 it is appropriate for the service to strongly encourage these organizations to apply for exemption to decrease the uncertainty of their tax status sec_1 a - a notes that i n order to establish its exemption it is necessary that every such organization claiming exemption file an application form publication tl-n-114-00 tax-exempt status for your organization rev date page states that organizations seeking recognition of exemption from federal income must use application forms however requiring the application to establish or seek recognition of an organization’s exempt status is different from saying an organization is not exempt without the approval of an application by the service joint_committee on taxation overview of present-law rules and description of certain proposals relating to disclosure of information by tax-exempt organizations with respect to political activities jcx-59-00 date page states that sec_501 organizations other than sec_501 sec_501 and sec_501 organizations are not required to notify the service that they are seeking tax-exempt status under sec_501 other than sec_501 sec_501 and sec_501 organizations are legally exempt under sec_501 if they are described in those sections regardless of whether they applied to the service for recognition of that status tax-exempt organizations generally are required by sec_6033 to file an annual information_return usually a form_990 return of organization exempt from income_tax with the service an organization that has not obtained recognition from the service but claims tax-exempt status under sec_501 is subject_to the same annual reporting requirements and exceptions as organizations that have had their tax-exempt status recognized by the service sec_6033 and sec_1_6033-2 provide that this annual information_return requirement does not apply to several categories of tax-exempt organizations including churches their integrated_auxiliaries conventions or associations of churches certain organizations other than private_foundations the gross_receipts of which in each taxable_year are normally not more than dollar_figure exclusively religious activities of any religious_order sec_501 instrumentalities of the united_states sec_501 trusts described in erisa section an interchurch organization of local units of a church certain mission societies and certain church-affiliated elementary and high schools we believe form 990s are filed each year for organizations that are not required to file and that have elected not to file for recognition of tax-exempt status under sec_501 these organizations qualify for exemption if they meet the requirements of the internal_revenue_code upon the receipt of a form_990 service_center procedures require a check of the organization’s employer_identification_number ein to determine whether the organization has been recognized as exempt from taxation by the service irm chapter ep eo processing function handbook provides that unpostable conditions occur when transactions cannot post to the master_file the business_master_file and the employee_plans master_file because of invalid data irm chapter aims special processing procedures exhibit provides that the business_master_file bmf is a magnetic tape file of business_entity and return data including eo entity and return data exhibit defines substitute for return as a procedure used when the organization refuses or is tl-n-114-00 unable to file appropriate return s even though the information received indicates that return s should have been filed irm provides that in an agreed_case in which a form_990 is converted to form_1120 the can be posted to the master_file for an unagreed_case irm provides that the form_1120 substitute for return should be placed in the case folder the form_1120 should neither be forwarded to the service_center for processing to the mf nor should an account be established on the audit information management system aims the case should be closed to appeals in the normal manner these irm provisions do not support the immediate issuance of a statutory_notice_of_deficiency in an unagreed_case in which a form_1120 has been substituted for a form_990 the organization that filed the form_990 may satisfy the requirements for tax-exempt status in the internal_revenue_code and have not been required to file form_1023 or form_1024 therefore we agree with your conclusion that the ogden service_center should not issue a statutory_notice_of_deficiency if the taxpayer refuses to either submit a form_1120 or to sign a form_1120 prepared by the service however we disagree with your recommendation that all unpostable form 990s should undergo examination instead we question the whole concept of treating these returns as unpostable form 990s most of these organizations are probably not required to file for recognition of tax-exempt status and qualify for exemption if they meet the requirements of the internal_revenue_code we suggest as a possible solution that these returns could be posted to a modified system perhaps a separate system or classification for form 990s filed by organizations that have not applied for recognition of tax-exempt status if an audit program is undertaken perhaps there could be a random selection of a number of these unpostable returns for examination to determine if a larger program is warranted if you have any further questions please call sylvia hunt pincite-6010 or me pincite-6070 mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities by __________________________ paul accettura senior technician reviewer exempt_organization branches
